OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22162 RAM Funds (Exact name of registrant as specified in charter) 2331 Far Hills Avenue, Suite 200Dayton, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3451 Date of fiscal year end:November 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)RAM Funds By (Signature and Title)* /s/ John C. Riazzi John C. Riazzi, President Date August 5, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT THE RAM SMALL/MID CAP FUND 6/30/2011 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote?For, Against, Abstain Did the Fund vote For or Against Management? Big Lots, Inc BIG 05/26/11 Directors Issuer yes For For Big Lots, Inc BIG 05/26/11 Executive compensation Issuer yes For For Big Lots, Inc BIG 05/26/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Big Lots, Inc BIG 05/26/11 Appointment of Accountant/Auditor Issuer yes For For Biomed Realty Trust, Inc BMR 09063H107 05/25/11 Directors Issuer yes For For Biomed Realty Trust, Inc BMR 09063H107 05/25/11 Appointment of Accountant/Auditor Issuer yes For For Biomed Realty Trust, Inc BMR 09063H107 05/25/11 Executive compensation Issuer yes For For Biomed Realty Trust, Inc BMR 09063H107 05/25/11 Advisory vote on executive comp. frequency Issuer yes 1Year Against Beneficial Mutual Bancorp, Inc BNCL 08173R104 05/19/11 Directors Issuer yes For For Beneficial Mutual Bancorp, Inc BNCL 08173R104 05/19/11 Appointment of Accountant/Auditor Issuer yes For For Beneficial Mutual Bancorp, Inc BNCL 08173R104 05/19/11 Executive compensation Issuer yes For For Beneficial Mutual Bancorp, Inc BNCL 08173R104 05/19/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Babcock & Wilcock Co BWC 05615F102 05/12/11 Directors Issuer yes For For Babcock & Wilcock Co BWC 05615F102 05/12/11 Executive compensation Issuer yes For For Babcock & Wilcock Co BWC 05615F102 05/12/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Babcock & Wilcock Co BWC 05615F102 05/12/11 Amend 2010 long term incentive compensation plan Issuer yes For For Babcock & Wilcock Co BWC 05615F102 05/12/11 Amend 2010 executive incentive compensation plan Issuer yes For For Babcock & Wilcock Co BWC 05615F102 05/12/11 Appointment of Accountant/Auditor Issuer yes For For CMS Energy Corp CMS 05/20/11 Directors Issuer yes For For CMS Energy Corp CMS 05/20/11 Executive compensation Issuer yes For For CMS Energy Corp CMS 05/20/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For CMS Energy Corp CMS 05/20/11 Appointment of Accountant/Auditor Issuer yes For For CMS Energy Corp CMS 05/20/11 Financial risk on reliance on coal Holder yes Against For Complete Production Services, Inc CPX 20453E109 05/25/11 Directors Issuer yes For For Complete Production Services, Inc CPX 20453E109 05/25/11 Appointment of Accountant/Auditor Issuer yes For For Complete Production Services, Inc CPX 20453E109 05/25/11 Executive compensation Issuer yes For For Complete Production Services, Inc CPX 20453E109 05/25/11 Advisory vote on executive comp. frequency Issuer yes 1 year For Dollar Tree, Inc DLTR 06/16/11 Directors Issuer yes For For Dollar Tree, Inc DLTR 06/16/11 Executive compensation Issuer yes For For Dollar Tree, Inc DLTR 06/16/11 Advisory vote on executive comp. frequency Issuer yes 1Year Against Dollar Tree, Inc DLTR 06/16/11 Approve omnibus incentive plan Issuer yes For For Dollar Tree, Inc DLTR 06/16/11 Appointment of Accountant/Auditor Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Directors Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Directors Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Directors Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Appointment of Accountant/Auditor Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Appointment of Accountant/Auditor Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Auditors remuneration Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Payment of historical dividend Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Shareholder release of historical dividends Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Directors release of historical dividend Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Executive compensation Issuer yes For For Ensco PLC ESV 29358Q109 05/24/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Ensco PLC ESV 29358Q109 05/31/11 Approve Pride merger Issuer yes For For First Cash Financial Services, Inc FCFS 31942D107 06/22/11 Directors Issuer yes For For First Cash Financial Services, Inc FCFS 31942D107 06/22/11 Appointment of Accountant/Auditor Issuer yes For For First Cash Financial Services, Inc FCFS 31942D107 06/22/11 Long term incentive plan Issuer yes For For First Cash Financial Services, Inc FCFS 31942D107 06/22/11 Executive compensation Issuer yes For For First Cash Financial Services, Inc FCFS 31942D107 06/22/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against FTI Consulting, Inc FCN 06/01/11 Directors Issuer yes For For FTI Consulting, Inc FCN 06/01/11 Declassify the Board of Directors Issuer yes For For FTI Consulting, Inc FCN 06/01/11 2011 FTI incentive compensation plan Issuer yes For For FTI Consulting, Inc FCN 06/01/11 Appointment of Accountant/Auditor Issuer yes For For FTI Consulting, Inc FCN 06/01/11 Executive compensation Issuer yes For For FTI Consulting, Inc FCN 06/01/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Fiserv, Inc FISV 05/25/11 Directors Issuer yes For For Fiserv, Inc FISV 05/25/11 Executive compensation Issuer yes For For Fiserv, Inc FISV 05/25/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Fiserv, Inc FISV 05/25/11 Appointment of Accountant/Auditor Issuer yes For For Hanesbrands Inc. HBI 04/26/11 Directors Issuer yes For For Hanesbrands Inc. HBI 04/26/11 Appointment of Accountant/Auditor Issuer yes For For Hanesbrands Inc. HBI 04/26/11 Executive compensation Issuer yes For For Hanesbrands Inc. HBI 04/26/11 Advisory vote on executive comp. frequency Issuer yes 1Year For HCC Insurance Holdings, Co. HCC 05/26/11 Directors Issuer yes For For HCC Insurance Holdings, Co. HCC 05/26/11 Executive compensation Issuer yes For For HCC Insurance Holdings, Co. HCC 05/26/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For HCC Insurance Holdings, Co. HCC 05/26/11 Appointment of Accountant/Auditor Issuer yes For For Petrohawk Energy Corp HK 05/18/11 Directors Issuer yes For For Petrohawk Energy Corp HK 05/18/11 Executive compensation Issuer yes For For Petrohawk Energy Corp HK 05/18/11 Advisory vote on executive comp. frequency Issuer yes 1Year For Petrohawk Energy Corp HK 05/18/11 2004 employee incentive plan Issuer yes For For Petrohawk Energy Corp HK 05/18/11 Appointment of Accountant/Auditor Issuer yes For For Helix Energy Solutions Group, Inc HLX 42330P107 05/11/11 Directors Issuer yes For For Helix Energy Solutions Group, Inc HLX 42330P107 05/11/11 Appointment of Accountant/Auditor Issuer yes For For Helix Energy Solutions Group, Inc HLX 42330P107 05/11/11 Executive compensation Issuer yes For For Helix Energy Solutions Group, Inc HLX 42330P107 05/11/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Icon PLC ICON 07/19/10 Receive accounts and reports Issuer yes For For Icon PLC ICON 07/19/10 Director Given Issuer yes For For Icon PLC ICON 07/19/10 Director Lynch Issuer yes For For Icon PLC ICON 07/19/10 Director McKeon Issuer yes For For Icon PLC ICON 07/19/10 Fixing of auditors remuneration Issuer yes For For Icon PLC ICON 07/19/10 Authorize the company to allot shares Issuer yes For For Icon PLC ICON 07/19/10 Disapply the statutory pre-emption rights Issuer yes For For Icon PLC ICON 07/19/10 Authorise the company to make market purchases of shares Issuer yes For For Icon PLC ICON 07/19/10 Amend articles of associations Issuer yes For For Icon PLC ICON 07/19/10 Allow calling of special meeting with 14 days notice Issuer yes For For International Coal Group, Inc ICO 45928H106 05/18/11 Directors Issuer yes For For International Coal Group, Inc ICO 45928H107 05/18/11 Appointment of Accountant/Auditor Issuer yes For For International Coal Group, Inc ICO 45928H108 05/18/11 Executive compensation Issuer yes For For International Coal Group, Inc ICO 45928H109 05/18/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For International Coal Group, Inc ICO 45928H110 05/18/11 Stockholder proposal regarding pollution reduction Holder yes Against For International Coal Group, Inc ICO 45928H111 05/18/11 Other business Issuer yes For For ICU Medical, Inc. ICUI 44930G107 05/13/11 Directors Issuer yes For For ICU Medical, Inc. ICUI 44930G107 05/13/11 Appointment of Accountant/Auditor Issuer yes For For ICU Medical, Inc. ICUI 44930G107 05/13/11 Executive compensation Issuer yes For For ICU Medical, Inc. ICUI 44930G107 05/13/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against ICU Medical, Inc. ICUI 44930G107 05/13/11 2011 stock incentive plan Issuer yes For For Jarden Corp JAH 06/16/11 Directors Issuer yes For For Jarden Corp JAH 06/16/11 Increase authorized common shares Issuer yes For For Jarden Corp JAH 06/16/11 Increase number of directors on the board Issuer yes For For Jarden Corp JAH 06/16/11 Appointment of Accountant/Auditor Issuer yes For For Jarden Corp JAH 06/16/11 Executive compensation Issuer yes For For Jarden Corp JAH 06/16/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For John Wiley & Sons, Inc JWA 09/16/10 Directors Issuer yes For For John Wiley & Sons, Inc JWA 09/16/10 Appointment of Accountant/Auditor Issuer yes For For KBR, Inc KBR 48242W106 05/19/11 Directors Issuer yes For For KBR, Inc KBR 48242W106 05/19/11 Appointment of Accountant/Auditor Issuer yes For For KBR, Inc KBR 48242W106 05/19/11 Executive compensation Issuer yes For For KBR, Inc KBR 48242W106 05/19/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For KBR, Inc KBR 48242W106 05/19/11 Amend equal opportunity employment policy Issuer yes Against For Leapfrog Enterprises, Inc. LF 52186N106 06/02/11 Directors Issuer yes For For Leapfrog Enterprises, Inc. LF 52186N106 06/02/11 Appointment of Accountant/Auditor Issuer yes For For Leapfrog Enterprises, Inc. LF 52186N106 06/02/11 Executive compensation Issuer yes For For Leapfrog Enterprises, Inc. LF 52186N106 06/02/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Leapfrog Enterprises, Inc. LF 52186N106 06/02/11 2011 equity incentive plan Issuer yes For For LKQ Corp LKQX 05/02/11 Directors Issuer yes For For LKQ Corp LKQX 05/02/11 Appointment of Accountant/Auditor Issuer yes For For LKQ Corp LKQX 05/02/11 Management incentive plan Issuer yes For For LKQ Corp LKQX 05/02/11 Long term incentive plan Issuer yes For For LKQ Corp LKQX 05/02/11 1998 equity incentive plan Issuer yes For For LKQ Corp LKQX 05/02/11 Executive compensation Issuer yes For For LKQ Corp LKQX 05/02/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Lender Processing Services, Inc LPS 52602E102 05/19/11 Directors Issuer yes For For Lender Processing Services, Inc LPS 52602E102 05/19/11 Appointment of Accountant/Auditor Issuer yes For For Lender Processing Services, Inc LPS 52602E102 05/19/11 Executive compensation Issuer yes For For Lender Processing Services, Inc LPS 52602E102 05/19/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Lender Processing Services, Inc LPS 52602E102 05/19/11 2008 omnibus incentive plan Issuer yes For For LTC Properties, Inc. LTC 06/01/11 Directors Issuer yes For For LTC Properties, Inc. LTC 06/01/11 Appointment of Accountant/Auditor Issuer yes For For LTC Properties, Inc. LTC 06/01/11 Executive compensation Issuer yes For For LTC Properties, Inc. LTC 06/01/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against McDermott International, Inc MDR 05/06/11 Directors Issuer yes For For McDermott International, Inc MDR 05/06/11 Executive compensation Issuer yes For For McDermott International, Inc MDR 05/06/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For McDermott International, Inc MDR 05/06/11 Executive incentive compensation plan Issuer yes For For McDermott International, Inc MDR 05/06/11 Appointment of Accountant/Auditor Issuer yes For For Annaly Capital Management, Inc NLY 05/26/11 Director Farrell Issuer yes For For Annaly Capital Management, Inc NLY 05/26/11 Director Green Issuer yes For For Annaly Capital Management, Inc NLY 05/26/11 Director Lambiase Issuer yes For For Annaly Capital Management, Inc NLY 05/26/11 Increase authorized shares Issuer yes For For Annaly Capital Management, Inc NLY 05/26/11 Executive compensation Issuer yes For For Annaly Capital Management, Inc NLY 05/26/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Annaly Capital Management, Inc NLY 05/26/11 Appointment of Accountant/Auditor Issuer yes For For Omega Healthcare Investors, Inc OHI 06/02/11 Directors Issuer yes For For Omega Healthcare Investors, Inc OHI 06/02/11 Appointment of Accountant/Auditor Issuer yes For For Omega Healthcare Investors, Inc OHI 06/02/11 Executive compensation Issuer yes For For Omega Healthcare Investors, Inc OHI 06/02/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Quanta Services, Inc PWR 74762E102 05/19/11 Director Ball Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Colson Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Conaway Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Disibio Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Fried Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Golm Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Jackman Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director O'Niel Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Ranck Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Director Wood Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Share increase amendment Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Reclassification amendment to certificate Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Removal for cause amendment Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Adopt indemnification clarification amendment Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Adopt the quarum requirement amendment Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Adopt the preferred stock amendment Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 2011 omnibus equity incentive plan Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Appointment of Accountant/Auditor Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Executive compensation Issuer yes For For Quanta Services, Inc PWR 74762E102 05/19/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Rent-A-Center, Inc RCII 76009N100 05/12/11 Director Speese Issuer yes For For Rent-A-Center, Inc RCII 76009N100 05/12/11 Director Jackson Issuer yes For For Rent-A-Center, Inc RCII 76009N100 05/12/11 Director Roberts Issuer yes For For Rent-A-Center, Inc RCII 76009N100 05/12/11 Appointment of Accountant/Auditor Issuer yes For For Rent-A-Center, Inc RCII 76009N100 05/12/11 Executive compensation Issuer yes For For Rent-A-Center, Inc RCII 76009N100 05/12/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Republic Services, Inc RSG 05/12/11 Director Crownover Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Croghan Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Flynn Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Larson Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Lehmann Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Nutter Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Rodriguez Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Slager Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Sorensen Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Trani Issuer yes For For Republic Services, Inc RSG 05/12/11 Director Wickham Issuer yes For For Republic Services, Inc RSG 05/12/11 Executive compensation Issuer yes For For Republic Services, Inc RSG 05/12/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Republic Services, Inc RSG 05/12/11 2007 stock incentive plan Issuer yes For For Republic Services, Inc RSG 05/12/11 Appointment of Accountant/Auditor Issuer yes For For Republic Services, Inc RSG 05/12/11 Stockholder proposal regarding death of executive Holder yes Against For Sandridge Energy, Inc SD 80007P307 06/03/11 Directors Issuer yes For For Sandridge Energy, Inc SD 80007P307 06/03/11 Appointment of Accountant/Auditor Issuer yes For For Sandridge Energy, Inc SD 80007P307 06/03/11 2009 incentive plan share increase Issuer yes For For Sandridge Energy, Inc SD 80007P307 06/03/11 Executive compensation Issuer yes For For Sandridge Energy, Inc SD 80007P307 06/03/11 Advisory vote on executive comp. frequency Issuer yes 1 Year Against Swift Energy Company SFY 05/10/11 Directors Issuer yes For For Swift Energy Company SFY 05/10/11 Increase shares of 2005 stock comp plan Issuer yes For For Swift Energy Company SFY 05/10/11 Increase authorized common stock Issuer yes For For Swift Energy Company SFY 05/10/11 Appointment of Accountant/Auditor Issuer yes For For Swift Energy Company SFY 05/10/11 Executive compensation Issuer yes For For Swift Energy Company SFY 05/10/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Superior Energy Services, Inc SPN 05/20/11 Director Issuer yes For For Superior Energy Services, Inc SPN 05/20/11 Executive compensation Issuer yes For For Superior Energy Services, Inc SPN 05/20/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Superior Energy Services, Inc SPN 05/20/11 Appointment of Accountant/Auditor Issuer yes For For Superior Energy Services, Inc SPN 05/20/11 2011 stock incentive plan Issuer yes For For UIL Holdings Corp UIL 05/10/11 Directors Issuer yes For For UIL Holdings Corp UIL 05/10/11 Appointment of Accountant/Auditor Issuer yes For For UIL Holdings Corp UIL 05/10/11 Executive compensation Issuer yes For For UIL Holdings Corp UIL 05/10/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For UIL Holdings Corp UIL 05/10/11 Increase authorized number of shares Issuer yes For For Valmont Industries, Inc. VMI 04/26/11 Directors Issuer yes For For Valmont Industries, Inc. VMI 04/26/11 Executive compensation Issuer yes For For Valmont Industries, Inc. VMI 04/26/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Valmont Industries, Inc. VMI 04/26/11 Appointment of Accountant/Auditor Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Bidzos Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Chenevich Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Cote Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Mclaughlin Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Morre Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Roach Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Simpson Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Director Tomlinson Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Executive compensation Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Verisign, Inc VRSN 92343E102 05/26/11 2006 equity incentive plan Issuer yes For For Verisign, Inc VRSN 92343E102 05/26/11 Appointment of Accountant/Auditor Issuer yes For For Warner Chilcott Public Limited Company WCRX G94368100 05/17/11 Director Abbrecht Issuer yes For For Warner Chilcott Public Limited Company WCRX G94368100 05/17/11 Director Fitzgerald Issuer yes For For Warner Chilcott Public Limited Company WCRX G94368100 05/17/11 Appointment of Accountant/Auditor Issuer yes For For Warner Chilcott Public Limited Company WCRX G94368100 05/17/11 Executive compensation Issuer yes For For Warner Chilcott Public Limited Company WCRX G94368100 05/17/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Windstream Corp WIN 97381W104 05/04/11 Director Armitage Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Beall Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Foster Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Frantz Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Gardner Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Hinson Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Jones Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Montgomery Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Director Wells Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Executive compensation Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Windstream Corp WIN 97381W104 05/04/11 Appointment of Accountant/Auditor Issuer yes For For Windstream Corp WIN 97381W104 05/04/11 Stockholder proposal on cumulative voting Holder yes Against For Windstream Corp WIN 97381W104 05/04/11 Stockholder proposal political activities Holder yes Against For Wright Express Corp WXS 98233Q105 05/20/11 Director Issuer yes For For Wright Express Corp WXS 98233Q105 05/20/11 Executive compensation Issuer yes For For Wright Express Corp WXS 98233Q105 05/20/11 Advisory vote on executive comp. frequency Issuer yes 1 Year For Wright Express Corp WXS 98233Q105 05/20/11 Appointment of Accountant/Auditor Issuer yes For For THE RAM SMALL CAP FUND 7/1/2010 - 10/31/2010 (Date of Fund Closing) Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote?For, Against, Abstain Did the Fund vote For or Against Management? Icon PLC ICON 07/19/10 Receive accounts and reports Issuer yes For For Icon PLC ICON 07/19/10 Director Given Issuer yes For For Icon PLC ICON 07/19/10 Director Lynch Issuer yes For For Icon PLC ICON 07/19/10 Director McKeon Issuer yes For For Icon PLC ICON 07/19/10 Fixing of auditors remuneration Issuer yes For For Icon PLC ICON 07/19/10 Authorize the company to allot shares Issuer yes For For Icon PLC ICON 07/19/10 Disapply the statutory pre-emption rights Issuer yes For For Icon PLC ICON 07/19/10 Authorise the company to make market purchases of shares Issuer yes For For Icon PLC ICON 07/19/10 Amend articles of associations Issuer yes For For Icon PLC ICON 07/19/10 Allow calling of special meeting with 14 days notice Issuer yes For For John Wiley & Sons, Inc JWA 09/16/10 Directors Issuer yes For For John Wiley & Sons, Inc JWA 09/16/10 Appointment of Accountant/Auditor Issuer yes For For
